    Case 4:16-cv-01670 Document 397 Filed on 04/28/21 in TXSD Page 1 of 9




            IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF TEXAS
                     HOUSTON DIVISION

    DHI GROUP, INC. F/K/A DICE
    HOLDINGS, INC. AND
    RIGZONE.COM, INC.,

                      Plaintiffs,
       v.                                    Civil Action No. 16-1670
    DAVID W. KENT, JR., SINGLE
    INTEGRATED OPERATIONS
    PORTAL, INC. D/B/A OILPRO
    AND OILPRO.COM, ET AL.,
                   Defendants.

    PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR AN
      AWARD OF ATTORNEYS’ FEES, COSTS, PRE-JUDGMENT
          INTEREST, AND POST JUDGMENT INTEREST1

      “Defendants”2 oppose Plaintiffs’ Motion for Fees because they claim

the jury’s decision not to award Plaintiffs compensatory damages for the

established RICO violation is proof Plaintiffs did not suffer a RICO injury.

Defendants’ position is contradicted by nearly fifty years of Fifth Circuit

decisions. These cases could not be clearer: “Attorneys’ fees and costs are

awarded even if an otherwise successful plaintiff is awarded no



1ECF 387 (“Motion for Fees”).
2 Although “Defendants” filed the opposition, David Kent is the only defendant
responsible for any fees or costs awarded to Plaintiffs.

                                      1
     Case 4:16-cv-01670 Document 397 Filed on 04/28/21 in TXSD Page 2 of 9




compensatory damages by the jury.” Funeral Consumers All., Inc. v. Serv.

Corp. Int’l, 695 F.3d 330, 340 (5th Cir. 2012).

         For this and other reasons addressed below, the arguments raised in

Defendants’ Response to Plaintiffs’ Request for Fees and Costs3 are without

merit and should be rejected.

                                     DISCUSSION

    I.     Plaintiffs Established a RICO Injury.

         Defendants argue Plaintiffs are not entitled to attorneys’ fees because

they claim the jury’s decision not to award Plaintiffs any compensatory

damages shows Plaintiffs were not injured.4 Defendants’ logic is circular.

“Injury” and compensatory damages are not the same thing. “Proof of the

fact of injury informs the question of the defendant’s liability, while proof of

amount in damage determines an award.” Valassis Commc’ns, Inc. v. News

Corp., No. 17-CV-7378 (PKC), 2019 WL 802093, at *11 (S.D.N.Y. Feb. 21, 2019)

(citing Sciambra v. Graham News, 892 F.2d 411, 415 (5th Cir. 1990)).

         In deeming Kent liable under RICO, the jury found Kent engaged in a

pattern of wire fraud over time specifically directed at Plaintiffs.5 By proving


3 ECF 395.
4 ECF 395 at 2.
5 ECF 377 at 22. The jury was instructed that, to find David Kent liable for violations of



                                            2
    Case 4:16-cv-01670 Document 397 Filed on 04/28/21 in TXSD Page 3 of 9




these acts and obtaining a liability finding, Plaintiffs established the

necessary injury, i.e., there was fact of damage. Response of Carolina, Inc. v.

Leasco Response, Inc., 537 F.2d 1307, 1320 (5th Cir. 1976) (“To be ‘liable’ under

the antitrust laws,6 therefore, means that one has violated the antitrust laws

and that violation has resulted in an injury to the business or property of the

plaintiff, i.e., there was fact of damage.”) (emphasis added).

       That attorneys’ fees necessarily flow from the jury’s liability finding

against Kent is confirmed by the Fifth Circuit’s decision in Funeral Consumers

All., Inc. v. Serv. Corp. Int’l, 695 F.3d 330, 336–37 (5th Cir. 2012). There, the

Fifth Circuit reversed the district court and held that a party has standing to

bring a RICO suit and recover attorneys’ fees against defendants even when

it admits it cannot recover compensatory damages from the defendants it is suing:

“[m]onetary damages under § 4 of the Clayton Act include compensatory

damages, attorneys’ fees, and costs, not, as Appellees claim, merely

compensatory damages.” Id. The Fifth Circuit went on to explain that the


RICO, Plaintiffs had to prove David Kent (1) used the internet or copied resumes from
Rigzone’s resume database; or (2) used the internet to repeatedly access Rigzone’s Google
Analytics Data; or (3) used the internet to email DHI representatives about the growth and
finances of Oilpro so as to induce DHI to purchase Oilpro. Id. (emphasis added).
6 As noted previously, the Fifth Circuit has subsequently held that its caselaw interpreting

the Clayton Act—which was one of the antitrust laws to which the Court was referring—
guides its interpretation of the virtually identical RICO damages statute.

                                             3
     Case 4:16-cv-01670 Document 397 Filed on 04/28/21 in TXSD Page 4 of 9




plaintiffs’ ability to recover attorneys’ fees would turn entirely on whether

they secured a liability finding. Id. at 340 (“Notably, on remand, Appellants’

claims may fail, in which case attorneys’ fees and costs would not be

awarded at all.”).

          Plaintiffs proved David Kent was liable for RICO violations based on

his conduct.7 In so doing, Plaintiffs necessarily proved a RICO injury,8 since

there can be no RICO standing, much less RICO liability, without such an

injury. Plaintiffs are therefore entitled to their attorneys’ fees.

    II.     “Election of Remedies” Does Not Impact Plaintiffs’ Attorneys’
            Fees Claim Against David Kent.

          Defendants next claim Plaintiffs must choose between obtaining

attorneys’ fees under RICO or compensatory damages under TUTSA. But

“election of remedies is an affirmative defense that must be pleaded.”

JPMorgan Chase Bank, N.A. v. Classic Home Fin., Inc., 548 F. App’x 205, 208

(5th Cir. 2013). Though David Kent asserted 45 affirmative defenses in his



7 ECF 377 at Question 3a (“RICO Liability”).
8 RICO injury is caused by the RICO violations in-and-of-themselves, but here also
included, among other things, the costs Plaintiffs incurred to investigate how the resume
thefts had occurred and how to prevent them in the future. While these were not
quantified specifically at trial—in part because many of those costs were not recoverable
under CFAA due to its statute of limitations—evidence of that injury, a part of Plaintiffs’
RICO injury, was presented. Specifically, both Chad Norville and Mike Durney discussed
actions Rigzone and DHI took in response to David Kent’s racketeering activity.

                                            4
       Case 4:16-cv-01670 Document 397 Filed on 04/28/21 in TXSD Page 5 of 9




Answer, he did not plead election of remedies.9 As a result, he waived his

right to assert this affirmative defense. JPMorgan, 548 F. App’x at 208-09

(“Classic failed to plead ‘election of remedies’ and it has therefore waived

this affirmative defense; accordingly, we need not decide whether such a

defense would have merit under these facts.”); see also EEOC v. Serv. Temps

Inc., 679 F.3d 323, 334 n.30 (5th Cir. 2012); Vanhoy v. United States, 514 F.3d

447, 450 (5th Cir. 2008).

         Even if Kent did not waive his election of remedies defense, DHI

would still be entitled to recover its attorneys’ fees under RICO. The jury

awarded Rigzone, and only Rigzone, TUTSA damages.10 Conversely, DHI

and Rigzone prevailed on their RICO claim. Accordingly, to the extent the

Court requires the prevailing parties to “elect their remedies,” Rigzone

chooses to recover on its TUTSA claim, while DHI is entitled to recover the

RICO damages it was awarded (attorneys’ fees and costs).

      III.   Plaintiffs Are Entitled to Prejudgment Interest.

         Defendants bizarrely argue Plaintiffs are somehow limited in the pre-

and post-judgment interest they can recover because “no statute authorizes



9   ECF 17.
10   ECF 377 at 13.

                                         5
       Case 4:16-cv-01670 Document 397 Filed on 04/28/21 in TXSD Page 6 of 9




prejudgment interest for a TUTSA claim, so only equitable prejudgment

interest . . . is pertinent.”11 Plaintiffs do not know how Defendants can make

this argument with a straight face given the Fifth Circuit’s recent declaration

that “Texas law on trade secret claims mandates the award of prejudgment

interest.” Matter of AmeriSciences, L.P., 781 F. App’x 298, 306–07 (5th Cir.

2019) (internal quotations omitted) (citing Retractable Techs., Inc. v.

Occupational & Med. Innovations, LTD., 6:08-CV-120, 2010 WL 3199624, at *4

(E.D. Tex. Aug. 11, 2010) and Myriad Dev., Inc. v. Alltech, Inc., 817 F. Supp. 2d

946, 990 & n.253 (W.D. Tex. 2011)). In any event, Plaintiffs are plainly entitled

to pre-and post-judgment interest at the maximum rate allowed by law.

      IV.    Plaintiffs Submitted Appropriate Attorneys’ Fees Evidence.

         Defendants ask the Court to strike the attorneys’ fees evidence—

namely, the affidavits and records submitted by lead counsel for Plaintiffs,

as well as its previous lead counsel from Baker Botts—and deny Plaintiffs’

Motion for Fees in its entirety because Plaintiffs did not disclose these

lawyers as experts.12 Courts have repeatedly rejected this identical request,

and this Court should do the same. Serna v. L. Off. of Joseph Onwuteaka, PC,



11   ECF 395 at 13.
12   Id. at 15.

                                        6
        Case 4:16-cv-01670 Document 397 Filed on 04/28/21 in TXSD Page 7 of 9




No. 4:11-CV-3034, 2014 WL 3749652, at *2 (S.D. Tex. July 29, 2014), aff’d sub

nom. Serna v. L. Off. of Joseph Onwuteaka, P.C., 614 F. App’x 146 (5th Cir. 2015)

(overruling objections to lead counsel’s attorneys’ previously undisclosed

fees testimony); Straus v. DVC Worldwide, Inc., 484 F. Supp. 2d 620, 633 (S.D.

Tex. 2007) (denying a motion to strike the defendants’ experts on attorneys’

fees for late designation because “[a]ttorneys’ fee claims are generally

resolved at the close of the case, after both liability and damages have been

determined. The defendants’ delay in designating the expert testimony on

their claim for attorneys’ fees and in providing the report did not prejudice

Straus.”); ResMan, LLC. v. Karya Prop. Mgmt., LLC, No. 4:19-CV-00402, 2020

WL 5981755, at *2 (E.D. Tex. Oct. 8, 2020) (“Because Rule 54 applies,

an attorneys’ fees expert will not testify “at trial,” and therefore is not subject

to the designation timeline under the language of Rule 26.”).

          Perhaps knowing that the aforementioned objections will be

overruled, Defendants alternatively ask the Court to grant them the

opportunity to depose Plaintiffs’ lawyers about the work they did so

Defendants can “submit a supplemental response to Plaintiffs’ Motion.”13




13   Id. at 15.

                                         7
     Case 4:16-cv-01670 Document 397 Filed on 04/28/21 in TXSD Page 8 of 9




This request should also be denied because such discovery is unnecessary

and will not assist the Court in determining an appropriate fee award.

     V.     Taxation Is Not Premature.

          Defendants bizarrely suggest the Court should not determine taxable

court costs because such a motion is premature. This makes no sense given

that this Court has entered a Final Judgment awarding Rigzone over $3

million and ordering that “Defendants take nothing.”14 If not now, when?

This argument should be rejected.15

                                    CONCLUSION

          For reasons set out above, the Court should grant Plaintiffs’ Motion for

an Award of Statutory Attorneys’ Fees, Costs, and Pre-Judgment Interest

and Post Judgment Interest in its entirety.16




14ECF 385.
15 Although the Court should not delay in awarding taxable costs, upon further review,
Plaintiffs agree that the $13,503.75 for services for Plaintiffs’ audio/visual technician
(while extremely valuable) is not considered an exemplification cost under 28 U.S.C. §
1920(4) that would otherwise be recoverable.
16 ECF 387.



                                           8
    Case 4:16-cv-01670 Document 397 Filed on 04/28/21 in TXSD Page 9 of 9




                                   Respectfully Submitted,

                                   JORDAN, LYNCH & CANCIENNE PLLC

                                   By: /s/ Walter Lynch
                                    Walter Lynch
                                    State Bar No. 24046330
                                    Federal ID No. 965265
                                    Amir Halevy
                                    State Bar No. 24065356
                                    Federal ID No. 1259956
                                    Joseph (“Jeb”) W. Golinkin II
                                    State Bar No. 24087596
                                    Federal ID No. 2515657
                                    1980 Post Oak Blvd., Ste. 2300
                                    Houston, Texas 77056
                                    713-955-4020 (Telephone)
                                    wlynch@jlcfirm.com
                                    ahalevy@jlcfirm.com
                                    jgolinkin@jlcfirm.com


                             Certificate of Service

I certify that April 28, 2021, I electronically filed the foregoing with the Clerk
of court using the CM/ECF system, which will send notification of this filing
to all counsel of record in this case.

                                                  /s/ Jeb Golinkin
                                                  Joseph W. Golinkin II




                                        9
